EXHIBIT 10.44
 
 
THIS FOURTH AMENDMENT TO LEASE dated as of April 2, 2009, made by and between 30
RAMLAND ROAD, LLC, having an office in care of GHP Office Realty, LLC, Four West
Red Oak Lane, White Plains, New York 10604, as “Landlord,” and VISION-SCIENCES,
INC., having an office at 40 Ramland Road, Orangeburg, New York 10962, as
“Tenant.”


W I T N E S S E T H


WHEREAS, Landlord is the Landlord of the real property and building located
thereon commonly known as and located at 40 Ramland Road, Orangeburg, New York
10962 (the “Building”);


WHEREAS, pursuant to that certain Agreement of Lease, dated as of March 23, 2000
(the “Original Lease”), as amended by that First Amendment of Lease dated as of
August 31, 2000,  as further amended by Second Amendment to Lease dated as of
January 7, 2005, and as further amended by Third Amendment to Lease dated as of
December 26, 2006 (hereinafter referred to collectively as the “Lease”),
Landlord’s predecessor in interest leased to Tenant a portion of the First (1st)
floor of the Building which shall be deemed to consist of Fifteen Thousand, Two
Hundred and Fifty  (15,250) rentable square feet and which premises are more
particularly described in the Lease (the “Original Premises”), for a period
ending on August 31, 2010;


WHEREAS, Tenant has outgrown the Original Premises and wants to lease from the
Landlord additional space located on the First (1st) floor of the Building which
shall be deemed to consist of Five Thousand, Two Hundred Fifty (5,250) rentable
square feet, as more particularly shown on EXHIBIT “A“annexed hereto (the
“Second Additional Space”) for the Additional Term (as hereinafter defined);


WHEREAS, Landlord and Tenant want to extend and modify the Lease, as hereinafter
provided;


NOW, THEREFORE, in consideration of the mutual agreements of the parties
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:


ARTICLE - 1 DEFINITIONS


SECTION 1.01.  For the purposes of this Fourth Amendment to Lease, and all
agreements supplemental to this Fourth Amendment to Lease, unless the context
otherwise requires:


A.  All capitalized terms used herein and not otherwise defined herein but
defined in the Lease shall have the meanings ascribed to said terms as set forth
in the Lease, unless otherwise so noted.


B. As used herein, the “Second Additional Space Commencement Date” shall mean
the earlier to occur of: (i) the date upon which Tenant substantially completes
Tenant’s Work (as hereinafter defined); or (ii) the date in which Tenant
occupies the Second Additional Space for the conduct of its business. Upon
determination of the date which is the Second Additional Space Commencement Date
and/or the Expiration Date, as provided in this Section, either party, upon the
request of the other, shall execute and deliver to the other a certificate
setting forth the Second Additional Space Commencement Date, and/or the
Expiration Date in the form annexed hereto as EXHIBIT “B”, but the failure to
execute and deliver such certificate shall not detract from the effectiveness of
any of the provisions of this Lease.


C. “Additional Term” shall mean the period commencing on the Second Additional
Space Commencement Date and expiring on the Expiration Date


D.  “Expiration Date” shall mean the last day of the month in which the sixth
(6th) anniversary of the Second Additional Space Commencement Date occurs.


Page 1 of 8

--------------------------------------------------------------------------------


E. “Substantial Completion” or words of similar effect shall mean as follows:
The Second Additional Space shall be deemed complete on the earliest date on
which Tenant’s Work in the Second Additional Space has been substantially
completed, notwithstanding the fact that minor or insubstantial details of
construction, mechanical adjustment or decoration remain to be performed, the
non-completion of which would not materially interfere with Tenant's use of the
Second Additional Space.  (As all the space occupied by VSI is being renovated,
“Substantial Completion” would relate to the entire space.)


ARTICLE-2 ADDITIONAL TERM


SECTION 2.01.  A.  Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Original Premises for the Additional Term.  The parties hereto
acknowledge that Tenant presently occupies the Original Premises and knows the
condition thereof.  Except as otherwise specifically provided for in this Fourth
Amendment to Lease, Landlord shall have no obligation whatsoever to perform any
build-out or similar work to the Original Premises, and Tenant agrees to accept
same in “AS IS” physical order and condition on the Second Additional Space
Commencement Date and without any representation or warranty, express or
implied, in fact or by law, by Landlord, and without recourse to Landlord, as to
title thereto, the nature, square footage, condition or usability thereof or as
to the use or occupancy which may be made thereof.


B. Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
Second Additional Space for the Additional Term.  Tenant has inspected the
Second Additional Space and the state of title thereto and Tenant accepts the
Second Additional Space in its “AS IS” state and condition on the Second
Additional Space Commencement Date and without any representation or warranty,
express or implied, in fact or by law, by Landlord, and without recourse to
Landlord, as to title thereto, the nature, condition, square footage or
usability thereof or as to the use or occupancy which may be made thereof.


ARTICLE-3 TENANT’S WORK; LANDLORD’S CONTRIBUTION


SECTION 3.01 A.  Tenant shall build out the Second Additional Space with
finishes, lighting and fixtures, equipment, furniture, furnishings, floor
coverings, and the like for general office use (collectively, “Tenant’s
Work”).  The plans for Tenant’s Work (the “Floor Plans”) are annexed hereto as
EXHIBIT “C” and have been approved by Landlord.


B.  Landlord will pay all architect related costs.


C.  Tenant shall obtain all permits and approvals required in connection with
Tenant’s Work, and the Floor Plans shall be subject to revisions based on laws
and requirements of public authorities and requirements of insurance bodies.  If
any common foyers or exit passes mandated by such regulations are used by more
than one tenant, the size of such areas or passages and the rent therefor shall
be apportioned among the tenants in relation to the total square footage which
they proportionately occupy, and Tenant’s share of such charges shall be payable
as additional rent.


D.  Tenant and its contractors shall be entitled to access to the Second
Additional Space provided they accept the administrative supervision of
Landlord.  Worker’s Compensation, public liability and property damage
insurance, as set forth in this Lease, shall be maintained by Tenant and/or its
contractors, and certificates of such insurance shall be furnished to Landlord
upon execution and delivery of this Fourth Amendment to Lease.  Tenant shall use
the Second Additional Space for general office, storage and warehouse purposes
only.  Tenant shall not make any additional alterations or additions in the
Second Additional Space other than cosmetic modifications without the prior
written permission of Landlord, which shall not be unreasonably withheld or
delayed.


Page 2 of 8

--------------------------------------------------------------------------------


SECTION 3.02. Landlord shall make a contribution (“Landlord’s Contribution”) in
the amount of sums expended by Tenant on Tenant’s Work, but in no event greater
than $160,000.00,  which  shall be applied to Soft Costs (hereinafter defined)
and “Hard Costs” (hereinafter defined) only.  Such Landlord’s Contribution shall
be made directly to Tenant’s contractor or subcontractors, as the case may be,
in Pro Rata Installments:


(i) Tenant shall have delivered to Landlord a completed requisition for payment,
signed and certified as true by Tenant and by Tenant’s architect, stating the
amount requested for payment, which shall include the percentage of Tenant’s
Work that has been completed, and shall indicated a minimum of ten (10%) percent
retainage of payments by Tenant to its contractors;


(ii) Such Tenant’s Work shall have been completed in accordance with Floor Plans
approved by Landlord and other wise in accordance with the Lease, including,
without limitation, such completion shall be certified by Tenant and Tenant’s
architect;


(iii) Tenant shall not be in default under the Lease beyond the expiration of
any applicable notice and cure period; and



SECTION 3.03.  The final Pro Rata Installment, which shall not be less than 10%
of Landlord’s Contribution, shall not be paid until, in addition to satisfaction
of the provisions above, Tenant provides Landlord with evidence that the
applicable municipal department has issued the appropriate sign-offs relating to
Tenant’s Work (if such sign-off shall be required).  “Pro Rata Installments”
shall mean the cost of the proportion of Tenant’s Work performed multiplied by a
fraction, the numerator of which is Landlord’s Contribution and the denominator
of which is the total cost of Tenant’s Work, as reasonably estimated by Landlord
based upon information, plans and construction contracts given by Tenant to
Landlord.  The term “Soft Costs” shall mean any amounts paid by Tenant in
connection with Tenant’s Work attributable to architect, attorney, engineering
and permit and filing fees, as well as moving costs, the costs of installing
computer, telephone and electronic equipment and the cost of telephone system
equipment.  “Hard Costs” shall include all other costs incurred by Tenant in
connection with Tenant’s Work, including, without limitation, carpeting,
computer cabling, electrical work and cabling, supplemental air conditioning
units and coils for air conditioning units, built in cabinetry and built in
furniture and all other items of construction and renovation.


SECTION 3.04.  Upon the disbursement of the entire Landlord’s Contribution,
Landlord shall have no further obligation or liability whatsoever to Tenant for
further disbursement of any portion of Landlord’s Contribution to Tenant.  It is
expressly understood and agreed that Tenant shall complete at its sole cost and
expense, Tenant’s Work, whether or not Landlord’s Contribution is sufficient to
fund such completion.  Any costs to complete Tenant’s Work in excess of
Landlord’s Contribution shall be the sole responsibility and obligation of
Tenant.


ARTICLE-4 LANDLORD’S WORK


SECTION 4.01.    Landlord (which term as used herein may be deemed to mean
Landlord and/or Landlord's affiliated or non-affiliated contractor) shall
perform the work set forth and described on EXHIBIT “D” annexed hereto
(collectively, the “Landlord’s Work”).




Page 3 of 8

--------------------------------------------------------------------------------


 
ARTICLE - 5 LEASE AMENDMENTS


SECTION 5.01.  Effective as of the date of the Second Additional Space
Commencement Date, the Lease is hereby modified as follows:


A.  The term “demised premises” or “Demised Premises” as defined in the Lease is
hereby deleted in its entirety and a new definition is added as follows:


“Demised Premises” shall mean that portion of the First (1st) Floor in the
Building and which shall be deemed to consist of Fifteen Thousand, Two Hundred
and Fifty (15,250), rentable square feet and which is more particularly
described in the Lease together with that portion of the First (1st) Floor in
the Building and which shall be deemed to consist of Five Thousand, Two Hundred
Fifty (5,250) rentable square feet and which is more particularly described on
EXHIBIT “A“ annexed hereto and made a part hereof for a total of Twenty
Thousand, Five Hundred (20,500) rentable square feet.”


B.  The “Term” as set forth in Section 3.1 of the Lease and paragraph 1 of the
Second Amendment to Lease shall mean the Additional Term as defined in this
Fourth Amendment to Lease.


C.   Section 5.2 of Article 5 of the Lease entitled “Real Estate Tax Payment” is
hereby amended to provide that Tenant’s percentage share shall be amended from
Nineteen and Six One Hundredths (19.06%) percent to  Twenty-Five (25%) percent.


D.  Section 6.1 of Article 6 of the Lease entitled “Expense Payment” (as amended
by paragraph G of the Third Amendment to Lease) is hereby amended to delete the
words “multiplied by $22,875 (based on 15,250 square feet multiplied by $1.50)”
and to insert the words “multiplied by $30,750 (based on 20,500 square feet
multiplied by $1.50)” in their place.  Such base amount is included in the fixed
annual rent shown below.


E. The Fixed Annual Rent set forth in the Lease is hereby deleted and a new rent
schedule is hereby added as follows:


Period
Fixed Annual Rent
Fixed Monthly Rent
Second Additional Premises Commencement Date to the day preceding the Second
(2nd) Anniversary of the Second Additional Premises Commencement Date
$322,875.00
$26,906.00
The Second (2nd) Anniversary of the Second Additional Premises Commencement Date
to the day preceding the Fourth (4th) Anniversary of the Second Additional
Premises Commencement Date
$333,125.00
$27,760.00
The Fourth (4th) Anniversary of the Second Additional Premises Commencement Date
to the Expiration Date
$343,375.00
$28,615.00



F. Section 7.1 (i) is hereby inserted into the Lease immediately after Section
7.1 (h) as follows:


“(i) Landlord shall provide electricity to Tenant in the Additional Space on a
metered basis.   In connection therewith, Tenant agrees to pay to Landlord 100%
of the existing electric meters measuring electrical usage on the First (1st)
Floor of the Building during the Additional Term.”


Page 4 of 8

--------------------------------------------------------------------------------


G.   Article 31 of the Lease entitled “Notices” is hereby amended by providing
that all notices to Landlord under the Lease shall be sent to 30 Ramland Road,
LLC in care of GHP Office Realty, LLC, Four West Red Oak Lane, White Plains, New
York 10604.


H. Article 35 of the Lease entitled “Security Deposit” is hereby amended by
providing that Tenant shall deposit with Landlord the additional sum of
$15,928.00, which together with the existing sum equal to $41,302.02, for a
total of $57,230.00 shall comprise the security held by Landlord for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of the Lease.


I.  The Lease is hereby amended to insert the following Article 52 immediately
following Article 51 thereof:


“52.  Cleaning.   Tenant, at its own cost and expense, shall keep the Demised
Premises clean and in good order, and shall employ only such cleaning
contractors as are approved by Landlord.  In the event of Tenant's failure to
keep the Demised Premises, including, but not limited to the bathrooms, clean
and in good order, Landlord shall have the right, at Tenant's expense, to take
all necessary and proper measures to clean the Demised Premises.  At Landlord's
option, Tenant shall pay to Landlord, as additional rent, the cost of employing
a cleaning contractor, on a regular basis, to keep the Demised Premises clean
and in good order.  Tenant shall keep the bathrooms comprising a part of the
Demised Premises, stocked with paper towels and all other bathroom
products.  Landlord shall furnish and install all replacement lighting, tubes,
lamps, bulbs and ballasts required in the Demised Premises, and Tenant shall pay
to Landlord or its designated contractor upon demand Landlord’s then established
charges for labor and materials in connection therewith.”


J. The Lease is hereby amended to delete any obligation of Landlord to perform
alterations or work to the Demised Premises in preparation for Tenant’s
occupancy, other than Landlord’s Work as set forth in this Fourth Amendment to
Lease.


ARTICLE – 6 BROKERS


SECTION 6.01.    Tenant represents that in connection with this Fourth Amendment
to Lease it dealt with no broker, nor has Tenant had any correspondence or other
communication in connection with this Fourth Amendment to Lease with any other
person who is a broker other than GHP Office Realty, LLC (the “Brokers”), and
that so far as Tenant is aware no brokers other than the Brokers negotiated this
Fourth Amendment to Lease.  Each party hereby indemnifies the other party and
holds it harmless from any and all loss, cost, liability, claim, damage, or
expense (including court costs and attorneys’ fees) arising out of any
inaccuracy of the above representation.  Landlord agrees to pay the Brokers
their commissions pursuant to a separate written agreement with the Brokers.


ARTICLE - 7 CONFIDENTIALITY


SECTION 7.01.  A. In anticipation of executing and delivering this Fourth
Amendment to Lease, Tenant hereby agrees to keep the rent, additional rent and
all other material terms of the Lease , as amended by this Fourth Amendment to
Lease (hereinafter such information is referred to collectively as the
“Confidential Information”) secret and confidential and will not disclose it,
directly or indirectly, to any other person, firm or entity without the specific
written approval and consent of Landlord, except to the extent required by law.


B.  The agreement to keep the Confidential Information secret and confidential
pursuant to this Section shall be for a period of one (1) year succeeding the
expiration or sooner termination of the Lease and shall apply to each, every and
all communications, negotiations and conversations between Tenant and any other
person, entity or thing.


Page 5 of 8

--------------------------------------------------------------------------------


C.  Tenant acknowledges that breach of this Article will cause irreparable
damage to Landlord and hereby consents to the issuance of an injunction
restraining such breach as a matter of course in any action instituted for that
purpose without limitation to any additional remedies Landlord may seek against
Tenant to protect such Confidential Information.


ARTICLE - 8 MISCELLANEOUS


SECTION 8.01.  Tenant represents that: (i) Landlord is not in default of any of
its obligations under the Lease; (ii) Tenant has no claims against Landlord as
of the date of this Fourth Amendment to Lease; and (iii) Tenant is in possession
of the Original Premises.


SECTION 8.02.  All other terms, covenants and conditions of the Lease, as
amended, including, but not limited to, the obligation to pay the Tax Payments,
Expense Payments and all other additional rent items, and all exhibits and
schedules thereto shall remain in full force and effect, are hereby ratified,
confirmed and incorporated herein by reference as though set forth fully herein
at length.


SECTION 8.03.   It is understood and agreed that this Fourth Amendment to Lease
is submitted to the Tenant for signature with the understanding that it shall
not bind the Landlord unless and until it has been executed by Landlord and
delivered to Tenant or Tenant's attorney.




IN WITNESS WHEREOF, Landlord and Tenant have executed this FOURTH AMENDMENT TO
LEASE as of the date and year first above written.


30 RAMLAND ROAD, LLC, (Landlord)




By: /S/ Andrew Greenspan
Name:  Andrew Greenspan
Title:    Member/Manager


VISION-SCIENCES, INC, (Tenant)




By: /S/ Katherine L. Wolf
Name: Katherine L. Wolf
Title: Chief Financial Officer
 
 
Page 6 of 8

--------------------------------------------------------------------------------


EXHIBIT ”B”


THE COMMENCEMENT DATE CERTIFICATE


DECLARATION BY LANDLORD AND TENANT AS TO DATE OF THE SECOND ADDITIONAL SPACE
COMMENCMENT DATE


Attached to and made a part of the Lease dated the 23rd day of March, 2000, as
amended from time to time, entered into and by 30 RAMLAND ROAD, LLC,  as
LANDLORD, and _________________________________________, as TENANT.


LANDLORD AND TENANT do hereby declare that the Second Additional Space
Commencement Date occurred on the _____ day of _________________, 20___.   The
Lease is in full force and effect, and as of the date hereof LANDLORD has
fulfilled all of its obligations under the Lease. The Expiration Date is
_____________________, 20___ unless the Lease is sooner terminated.


IN WITNESS WHEREOF, the parties to this Commencement Date Certificate have
executed the same on the day and in the year first above written.


30 RAMLAND ROAD, LLC, Landlord






By:_________________________________________________
Name:     Andrew Greenspan
Title:       Member/Manager


Vision-Sciences, Inc. , Tenant




    By: /S/ Katherine L. Wolf
Name: Katherine L. Wolf
    Title: Chief Financial Officer






Page 7 of 8

--------------------------------------------------------------------------------


 
EXHBIT “D “
Landlord ‘s Work
               
Parking Lot Drainage
 
Landlord to cut a trench and install new perforated pipe below grade to collect
ground water and surface water in the front parking lot.  This water will be
redirected to an existing catch basin.  The asphalt will be repaired in these
areas.  These upgrades will be designed by licensed engineer.
         
Landscaping
 
Landlord and tenant to mutually agree on upgrades to landscaping around the main
entrance.  Landlord to provide tenant with an architectural plan to tenant for
their review and approval.  This work would include the removal of trees at the
entrance.
         
Sidewalk Pavers
 
Landlord to install new pavers at main entrance.  The pavers will be extended on
either side of the sidewalk and include an area on each side for a bench and
plantings.  Material cost shall not exceed $6 / sf.  See plan attached as
Exhibit A.
         
Awning
 
Landlord to install new fabric awning over the main entry doors.  Awning will be
no wider than the current opening and color will be selected by Owner.
         
Electric Service
 
Landlord will provide a new 400 amp service from the building electrical service
and feed a new 200 amp panel.  We will tap the existing service cables and
provide a new utility meter.  This panel will be located in the existing meter
room.  This will give the tenant 1,100 total amps with the ability to add an
additional 100 - 150 amps in the future.
         
Supplemental HVAC
 
The Landlord will install one new HVAC unit the new warehouse area
(approximately 1,600 sf).  This new unit will be consistent with other equipment
serving the space and the same load calculations will be followed.  This new
unit will have a maximum of 5 tons of cooling.  Once the construction of the
demised premises is complete, the Landlord will balance the entire space.
         
Windows
 
Landlord to inspect and caulk all windows as needed.
         
Signage
 
Landlord to provide a location for a sign, on grade, in front of the building.
         
Lobby
 
The front lobby would match the new Tenant reception area.
         
General
 
The Landlord will power wash the front of the building, the vending machine will
be removed from the lobby, and the space under the steps will be emptied.
         



Page 8 of 8

 